Case 3:18-md-02843-VC Document 284 Filed 06/03/19 Page 1 of 2

 

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT TRANSCRIPT ORDER COURT USE ONLY
NORTHERN DISTRICT OF CALIFORNIA Ptease use one form per court reporter. DUE DATE:
CAND 435 GIA counsel please use Form CJA24
(CAND Rav, 08/2018} Pilaase read instructions on next page.
da. CONTACT PERSON FOR THIS ORDER 2a. CONTACT PHONE NUMBER 3, CONTACT EMAIL ADDRESS
Jessica Woodard (312) 589-6371 jwoodard@edelson.com
Ab. ATTORNEY NAME (if different) ATTORNEY PHONE NUMBER 3. ATTORNEY EMAIL ADDRESS
J. Eli Wade-Scott @i 2) 242-0859 ewadescott@edelson.com
‘etatson ADDRESS (INCLUDE LAW FIRM NAME, IF APPLICABLE) 5, CASE NAME 6. CASE NUMBER
eee Poth LaSalle Street, 14th Floor In re Facebook Inc. Consumer Privacy User Profile Li} 3:18-md-02843

Chicago, Illinois 60654

 

 

 

 

8, THIS TRANSCRIPT ORDER IS FOR:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7. COURT REPORTER NAME ( FOR FTR, LEAVE BLANK AND CHECK BOX) & FTR (APPEAL OGRIMINAL —_—_7 In forma pauperis (NOTE: Court order for transcripts must be sttachsd)

Ana Dub @NON-APPEAL = @ CIVIL CJA: Do not use this form: use Form CJA24.

9, TRANSCRIPT(S) REQUESTED (Specify portion(s) end date(s) of procesding{s) for which transeript is roquestod), format{s) & quantity and delivery type:

8. _HEARING(S) (OR PORTIONS OF HEARINGS) b. SELECT FORMATIS) (NOTE: EOF access s included c. DELIVERY TYPE (Choose one per tine)
oe | mae |e reais | | SP] mm [meaem| came | secs | om |e] om | ee | ae |

05/29/2019 vc Motion | Al © ° °o oO ° o 0 oO eo Oo oO oO
° o oO °o oO ° 0 ° ° oO oO °°
° ° 0 °o oO ° fe) ° ° Oo ° °
© o @) fe] ° Qo oO oO o ° oO o
° oS ° 3 ° ° oO °o ° oO o 5
o Oo 0 ° ° o ° oO oO oO o o

10. ADDITIONAL COMMENTS, INSTRUCTIONS, QUESTIONS, ETC:

ORDER & CERTIFICATION (11. & 12.) By signing botow, | cartify that | will pay all charges (deposit plus additional). 12. DATE

111. SIGNATURE .

‘siJ. Eli Wade-Scott 05/30/2019

 

 

 

 

Clear Forrn

 

 

 

Save as new PDF

 

 

 

 
Case 3:18-md-02843-VC Document 284 Filed 06/03/19 Page 2 of 2

 

CAND 435
(Rev. 08/2018) INSTRUCTIONS

 

 

Use this form to order the transcription of a record of proceedings. Gé4 counsel should use Form CIA24, Before completing this form, please visit cand,uscourts.gov/transcripts
for complete transcript ordering information. THESE INSTRUCTIONS SUPPLEMENT THE WEBSITE INFORMATION.

1, Complete a separate order form for each case number for which transcripts are ordered.

2. Complete a separate order form for each court reporter who reported proceedings in the case.

3. Complete Items 1-12. Keep a copy of your completed order form for your records.

4 E-file this form in the U.S. District Court CM/ECF system. Exceptions to o-filing: (a) sealed cases/proceedings; {b) non-parties; (c) pro se parties who are not e-filers.
In such cases, mail or hand-deliver a hard copy addressed to the court reporter supervisor (email list available at cand.uscourts.gov/transcripts/contact) at the
Court division where the proceeding was held.

5. Next, the court reporter/transcriber will contact you to confirm estimated costs and delivery options. Deliver payment to the court reporter/transcriber promptly.
Upon receipt of the deposit, the court reporter/transcriber will begin work on the transcript.

6. Unless prepayment is waived, delivery time is computed from the date the court reporter/transcriber receives the deposit, authorized CJA 24 Form, authorization
from Federal Public Defender's Office or, for transcripts ordered by the U.S. government, from the date of receipt of the DCN number.

7. The deposit fee is an estimate. Any overage will be refunded; any shortage will be due from you.

ITEM-BY-ITEM INSTRUCTIONS (ITEMS 1-12):

items 1-3 In fields 1a, 2a & 3a, please provide the contact name and information for the person responsibte for ordering the transcript. In a law office, this Is usually a
paralegal or administrative assistant, not the attorney. In fietds 1b, 2b & 3b, provide the attorney name and contact info, if the attorney is not the contact person.

Items 5-6. Only one case number may be listed per order.

Item 7. Visit cand, uscourts.gov/transeripts for instructions for determining the name of the court reporter who reported the proceeding or if the proceeding was audio-
recorded. If minutes have not been filed, contact the court reporter supervisor at the division where the hearing was held.

Item 8. Check appeal OR non-appea! AND criminal OR civil. 47 forma pauperis. a court order specifically authorizing transcripts is required before transcripts may be
ordered in forma pauperls.

Item 9a. List specific date(s) of the proceedings for which transcript is requested. A transcript of only a portion of a proceeding may be ordered, if the description is clearly
written to facilitate processing. Under “type,” indicate briefly what type of proceeding it was, such as “motion,” “sentencing,” or “CMC.”

Item 9b. Select desired PORMAT(S) for transcript. There is an additional charge for each format ordered. Visit cand.uscourts.fov/transcripts/rates for details. Untock
ECF/web access is included at no extra charge with each of the other formats.

Item 9c. There are 7 DELIVERY TYPES to choose from (times are computed from date of receipt of the deposit fee or OCN number). NOTE: Full price may be charged only if
the transcript is delivered within the required time frame. For example, if an order for expedited transcript is not completed and detivered within 7 calendar days,
the 14-day delivery rate would be charged.

TRANSCRIPT DELIVERY TIMES: ,

ORDINARY — 30 calendar days.

14-Day— 14 calendar days.

Expepren — 7 calendar days.

3-Day—3 calendar days

DAILY (NEXT Day) — Following adjournment and prior to the normal opening hour of the court on the following morning whether or not it actually is a court day.

HOURLY (SAME DAY) — within two (2) hours.

REALTIME— A draft unedited, uncertified transcript produced by a certified realtime reporter as a byproduct of realtime to be delivered electronically during

proceedings or immediately following adjournment.

Item 11. Sign in this space to certify that you will pay all charges (the deposit ptus any additional charges.) An electronic or conformed (/s/) signature is acceptable.

Item 12. —_ Enter the date of signing the order and certification.

 

 
